Case: 12-30298       Document: 00512124898         Page: 1     Date Filed: 01/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 25, 2013
                                     No. 12-30298
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE DOLORES RAMIREZ-MALDONADO,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CR-221-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Jose Dolores Ramirez-Maldonado pleaded guilty to illegal reentry of a
removed alien. He was sentenced to 84 months in prison, above the advisory
range of 46 to 57 months. The district court justified the sentence as a variance
under 18 U.S.C. § 3553(a) or a departure from the Guidelines.
       Ramirez-Maldonado argues that his 84-month sentence is substantively
unreasonable because his convictions for aggravated robbery and murder were
used to calculate both his offense level and criminal history. With respect to his

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-30298    Document: 00512124898     Page: 2   Date Filed: 01/25/2013

                                 No. 12-30298

specific double-counting argument, Ramirez-Maldonado has not shown any
error, as courts may consider factors already accounted for by the Guidelines in
determining a sentence outside the recommended range. See United States v.
Brantley, 537 F.3d 347, 349-50 (5th Cir. 2008). We defer to the district court’s
decision that the § 3553(a) factors justify the extent of the upward variance.
Gall v. United States, 552 U.S. 38, 51 (2007). Ramirez-Maldonado’s arguments
amount to a mere disagreement with the district court and do not warrant
reversal. See id.
      The judgment of the district court is AFFIRMED.




                                       2